Citation Nr: 9934111	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  95-19 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a psychiatric 
disability including post-traumatic stress disorder (PTSD).


WITNESSES AT HEARINGS ON APPEAL

Appellant and a friend


INTRODUCTION

The veteran had active military service from July 1968 to May 
1972.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a November 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.  The Board in May 1997 remanded the 
case for further development of the issue of service 
connection for a psychiatric disability. 

At the Board hearing in May 1997 the veteran was represented 
by the Virginia Department of Veterans Affairs (VDVA), 
although no power of attorney appointing VDVA is of record.  
The RO in May 1999 sent a letter to advise VDVA that the 
veteran's appeal was being returned to the Board.  The Board 
in August 1999 sought to clarify representation since no 
argument had been presented by VDVA at this stage of the 
appeal.  The RO in early September 1999 contacted a family 
member at the veteran's residence and mailed the appropriate 
form and advised him of the action necessary to continue the 
previous representation.  No response was received from the 
veteran.  The Board has interpreted the veteran's inaction 
regarding representation as an indication that he desires to 
proceed on the record without assistance.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
psychiatric disability other than PTSD is not supported by 
cognizable evidence showing the claim to be plausible or 
capable of substantiation.  

2.  The claim of entitlement to service connection for PTSD 
is supported by competent evidence showing a diagnosis of 
PTSD linked to events reported to have occurred in service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
psychiatric disability other than PTSD is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that when he was 
seen initially in February 1969 for a cough he also requested 
medication for sleep.  An examiner reported an impression of 
anxiety.  The next day he was seen and described as nervous 
and immature, being worried about an upper respiratory 
infection and thinking that he had tuberculosis.  In January 
1972 he was seen complaining of vomiting and spitting up 
blood with what an examiner found a vague story of "nervous 
stomach" and what sounded like situational reaction.  The 
impression was situational (functional) anxiety with 
somatization.  The May 1972 separation medical examination 
shows that he was found normal psychiatrically on clinical 
evaluation and no psychiatric diagnosis was reported in the 
summary of defects and diagnoses.  He gave a history of 
nervous trouble, depression or worry that the examiner's 
elaboration indicated was job related.  This information was 
also found in the significant or interval history section on 
the examination report form.

The veteran's initial VA benefit claim in 1974 was for 
orthopedic disability.  He first mentioned PTSD in a March 
1992 application for VA benefits.  

VA medical records beginning in 1986 were received that 
showed a reference to anxiety in 1991.  The veteran in early 
1992 reported that he was nervous initially 20 years ago in 
Vietnam when a cab driver held him at knifepoint.  The 
examiner found the veteran in need for further evaluation.  
Clinical record entries in April 1992 report anxiety and 
question bipolar affective disorder.  

The RO in May 1992 sent the veteran a letter asking for a 
detailed description of the traumatic incidents and medical 
evidence.  The veteran in July 1992 wrote that he did not 
lose any friends in Vietnam but recalled men killing each 
other and seeing a child killed by her father.  He also 
mentioned being shot at in the street.  Other information 
reviewed in the military discharge upgrade proceeding was 
also obtained.  

On a VA psychiatric examination in 1993, the veteran recalled 
that in Vietnam he witnessed a taxicab driver kill a 
passenger apparently in a fare dispute.  He recalled seeing a 
child strangled in a village he visited with his Vietnamese 
girlfriend.  Noted was his recollection of shock and 
disbelief at these events.  The examiner's diagnostic 
impression was PTSD.

His testimony at RO and Board hearings was directed to the 
previously mentioned incidents.  He did not report ant combat 
related stressors and at the Board hearing he stated that his 
girlfriend in Vietnam was the only witness to the 1970 
incidents.

VA medical records beginning in 1996 report in late 1996 and 
early 1997 anxiety not otherwise specified and history of 
PTSD.  An August 1997 record entry noted hat he was seen in 
the mental health clinic for PTSD.  A mental health clinic 
report in January 1998 shows the impression of anxiety 
disorder not otherwise specified and history of PTSD.

On a VA psychiatric examination in early 1999, the veteran 
mentioned his living arrangement in Vietnam.  According to 
the report he did not recall exposure to enemy rocket or 
mortar attacks or exchanging small arms fire with the enemy.  
Once again he related the incident where a taxicab driver 
reportedly shot a Caucasian passenger and the civilian 
strangling incident.  Examiner noted earlier clinical record 
reference to PTSD.  The examiner concluded that based on the 
veteran's self report he met the criteria for PTSD.  No 
further diagnostic tests were deemed indicated.  The 
pertinent diagnoses were PTSD and personality disorder.


Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) (1999).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304 (1999).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: (1) There 
must be evidence of a current disability, usually shown by a 
medical diagnosis.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); (2) There must also be competent evidence of 
incurrence or aggravation of a disease or injury in service.  
This element may be shown by lay or medical evidence.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and (3) There must be 
competent evidence of a nexus between the in-service injury 
or disease and the current disability.  Such a nexus must be 
shown by medical evidence.  Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor. If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor. Additionally, if the claimed stressor is related to 
the claimant having been a prisoner-of-war, prisoner-of-war 
experience which satisfies the requirements of Sec. 3.1(y) of 
this part will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor. 38 C.F.R. § 3.304(f), effective prior to March 7, 
1997.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) as amended effective March 7, 
1997, 64 Fed. Reg. 32807-32808 (June 18, 1999).

If the diagnosis of a mental disorder does not conform to 
DSM-IV or is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a), effective November 7, 1996. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

	In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.


Analysis

The generally applicable criteria for a well-grounded claim 
require that a claim be a plausible one.  That is, one being 
meritorious on its own or capable of substantiation.  The 
evidence need only show the claim is possible.  See 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In general a well grounded claim requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed inservice injury or disease and a current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The veteran's claim does not meet this standard since the 
necessary current diagnosis and medical nexus evidence is not 
of record regarding a psychiatric disability other than PTSD.  
The record in service was supplemented by evidence, the most 
compelling being the VA medical opinion in 1993 and 1999 that 
reported PTSD as the principle psychiatric diagnosis.  The 
anxiety or nervous trouble reported in service was related to 
situational factors and the record of psychiatric treatment 
since service does not offer a current diagnosis of a 
psychiatric disorder linked to service other than PTSD.  The 
veteran's self-reported history does not rely on the factors 
noted in service to support the current diagnosis of PTSD.  

In summary, the evidence shows a sparse record of psychiatric 
complaints in service and no medical nexus evidence linking 
any disorder mentioned currently to service other than PTSD 
which appears to have had delayed onset.  In light of the 
finding herein that the veteran's claim for service 
connection for a psychiatric disorder other than PTSD is not 
well grounded, the Board's analysis may end here without 
addressing the merits of the claim.  

To establish service connection for PTSD the three elements 
necessary are: 1) a current, clear medical diagnosis of PTSD; 
2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and 3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor. To well ground the claim would 
of course require a somewhat less burdensome showing from the 
veteran.  Here, there is a diagnosis of PTSD linked to events 
reported to have occurred in service.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997). 

The recent amendment of § 3.304 was intended to correct 
certain regulatory deficiencies principally regarding PTSD 
claims based upon combat stressors.  Also in Cohen it was 
pointed out that the 1996 amending of VA rating criteria 
pertaining to mental disorders included adoption of the 
nomenclature of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, 1994), and that § 3.304(f) did not specifically set 
forth any requirements regarding the sufficiency of a 
stressor and the adequacy of symptomatology to support a 
diagnosis of PTSD.  The amendment required that the medical 
evidence diagnosing PTSD comply with 38 CFR 4.125(a), which 
requires that diagnoses of mental disorders conform to DSM-
IV.  

The record shows the veteran was afforded VA examination in 
1993 and again in 1999 and does have the PTSD diagnosis.  The 
examiners presumably were aware of the applicable diagnostic 
criteria and took them into account.  Cohen, 10 Vet. App. at 
140.  The recent changes to § 3.304(f) would not require a 
remand since the presumption is that the examiners considered 
the current criteria that are more liberal regarding the 
stressor criteria.  Id. at 141.  Further, the stressors 
though not corroborated were viewed by examiners as 
sufficient to support the diagnosis and other elements in the 
PTSD diagnostic formulation were met.  The veteran's 
assertions are presumed true for the limited purpose of well 
grounded the claim. 

It must be determined whether the claim is well grounded 
based on a review of all the evidence of record; and lastly, 
if the claim is well grounded, VA must proceed to evaluate 
the merits of the claim but only after ensuring that the duty 
to assist has been fulfilled.  Winters v. West, 12 Vet. 
App. 203 (1999); Elkins v. West, 12 Vet. App. 209 (1999).  In 
this case the Board is inclined to defer further 
consideration of the matter of service connection for PTSD 
pending the completion of additional development that will be 
discussed below in the remand portion of this decision.  The 
Board believes that the claim requires additional development 
in view of the current state of the record in order to meet 
the duty to assist, and such development is addressed in the 
remand portion of the decision.


ORDER

Evidence of a well grounded claim of entitlement to service 
connection for a psychiatric disability other than PTSD not 
having been submitted, the appeal is denied to this extent.

Evidence of a well grounded claim of entitlement to service 
connection for PTSD having been submitted, the appeal is 
allowed to this extent.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The evidentiary considerations to establish service 
connection of PTSD in an adjudication on the merits are 
somewhat different from those in determining well 
groundedness.  There must be a clear, current diagnosis of 
PTSD linked to service events.  Prior to the early 1990's 
there was no indication in the record of PTSD and a VA 
examination in 1993 concluded that PTSD was shown.  The 
diagnosis at that time and once again in 1999 did not seem 
equivocal.  The Board has not overlooked that the VA 
outpatient reports that repeat the diagnostic formulation of 
anxiety not otherwise specified and history of PTSD.  

Thus, there are multiple diagnoses as to the veteran's 
psychiatric disability, although PTSD appears in the 
forefront.  A clear diagnosis of PTSD is an essential element 
to establish service connection and the Court has defined a 
clear diagnosis as an unequivocal one.  Cohen, 10 Vet. App. 
at 139.  The Court did not define clear or unequivocal 
diagnosis, nor did the preamble information in the 
publication of the proposed or final amendment adding section 
3.304(f) clarify the term.  In the legal context unequivocal 
is defined as:

Clear, plain; capable of being understood in only one 
way or as clearly demonstrated.  Free from uncertainty, 
or without doubt; and, when used with reference to the 
burden of proof, it implies proof of the highest 
possible character and it imports proof of the nature 
of mathematical certainty. 

Similarly defined, clear means obvious, beyond reasonable 
doubt, perspicuous or plain; free from all limitation, 
qualification or shortcoming.  Black's Law Dictionary, 317, 
1698 (Revised Fourth Edition, 1968). 

Further, the Board believes the determination must take into 
account the several diagnostic assessments of record to reach 
a determination of whether the veteran's PTSD diagnosis is 
unequivocal since the definition suggests a consistent 
presentation that would not be reasonably questioned.  The 
Board is bound by the regulations and the implied standard of 
proof for service connection under section 3.304(f) that 
might appear somewhat greater than contemplated under 
38 U.S.C.A. § 5107(b) with the definitions of key elements in 
mind.  See for example Patton v. West, 12 Vet. App. 272, 280 
(1999).  There are two comprehensive VA examinations several 
years apart that did find PTSD and there are other 
assessments that have not ruled out PTSD.  

Whether the diagnosis with respect to PTSD linked to service 
is certain or without doubt would seem to require 
confirmation of alleged noncombat stressors and such evidence 
is not of record.  The Board will note that the veteran has 
mentioned the events he believes support is claim and he has 
not supplemented these civilian incidents with any 
recollected stressors linked to Vietnam combat.  As noted 
previously the VA examiners, based upon examination of the 
veteran, found PTSD linked to service.  

The Board recognizes that corroboration of the noncombat 
stressors that are civilian in nature may not be a part of 
any official military record.  See for example Cohen, 10 Vet. 
App. at 134 regarding the limitations of official record 
sources in corroborating claimed civilian incidents.  In 
claims such as the veteran's, "credible supporting evidence 
that the claimed in[-]service event actually occurred" can 
not be provided by medical opinion based on post-service 
examination.  Moreau v. Brown, 9 Vet. App. 389, 394-96 
(1996).  The special obligation in personal-assault cases to 
assist a claimant in producing corroborating evidence of an 
in-service stressor is unique to that type of claim and the 
above categorical statement recited in Cohen and Moreau, and 
other cases where they may have been echoed, is not operative 
in that limited situation.  Thus in the context of discussing 
PTSD diagnoses other than those arising from personal assault 
the general rule applied is that something more than medical 
nexus evidence is required to fulfill the requirement for 
credible supporting evidence and that an opinion by a mental 
health professional based on a post service examination of 
the veteran cannot be used to establish the occurrence of the 
stressor.  See for example Patton, supra.  Nor can the 
noncombat related stressor be established solely by the 
veteran's lay testimony.  Cohen, 10 Vet. App. at 142.

Since the 1997 Board remand, the holding in Stegall v. West, 
11 Vet. App. 268 (1998), requires that the Board ensure 
compliance with the terms of a remand unless such failure to 
comply is shown to have not prejudiced the appellant.  The 
Board does find that the RO was conscientious in developing 
the record as the Board requested.  However, for reasons 
herein, the Board finds that further development is necessary 
to insure there is no potential prejudice to the appellant. 

The special evidentiary procedures for PTSD claims are VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part III,  5.14 that are a 
substantially expanded version of former MANUAL M21-1, 
Part III,  7.46(c)(2).  The general M21-1 provisions on PTSD 
claims require:  "In cases where available records do not 
provide objective or supportive evidence of the alleged in-
service stressor, it is necessary to develop for this 
evidence."  MANUAL M21-1, Part III,  5.14(b)(3). 
Under the controlling regulation, there must be credible 
supporting evidence that the claimed service stressor 
actually occurred.  38 C.F.R. § 3.304(f).  The claimant has 
alleged events that occurred in service that medical 
providers have accepted to support the diagnosis of PTSD.  
The specific development is provided under paragraph 
5.14b(3)(a) and 5.14b(5) and requires VA to always send an 
inquiry in instances in which the only obstacle to service 
connection is confirmation of an alleged stressor and that a 
denial solely because of an unconfirmed stressor is improper 
unless it has first been reviewed by the ESG or the Marine 
Corps.  The manual provisions regarding PTSD have been held 
to be substantive rules that are the equivalent of VA 
regulations.  Patton, 12 Vet. App. at 277.  

In addition, the Court in Patton noted that evidence need 
only be in relative equipoise to prevail on the question of 
the existence of the stressor.  The Board notes that nowhere 
in the record does a clinician doubt the veteran's 
credibility and testing was not considered necessary.  

There is not currently of record acceptable evidence from 
collateral sources to corroborate reported noncombat related 
stressors.  The Board has not overlooked the inconsistency in 
the veteran's presentation at times.  For example he 
indicated on one occasion that a taxi driver in Vietnam held 
him at knifepoint and on another was shot at in the street.  
On other occasions he did not mention being shot at and the 
taxi driver incident he described more recently did not 
involve him.  The recent decision in Patton clearly alters 
the landscape in the adjudication of claims of service 
connection for PTSD based upon personal assault, but not the 
adjudication here in view of the facts of this case.  See 
also Doran v. Brown, 6 Vet. App. 283, 289 (1993).

Regarding the appellant's claim of service connection for 
PTSD, after review of the development of the claim in light 
of the holding in Patton that supplemented Cohen it is the 
opinion of the Board that the RO must complete additional 
development in order to comply with the remand and in so 
doing to satisfy the requirements of Stegall.  

The RO in 1992 asked the veteran for stressor information but 
the letter did not indicate significance of specificity or 
thoroughness in the veteran's recollection of events.  The RO 
did not send an inquiry to the U.S. Army & Joint Services 
Environmental Support Group (ESG, now the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR)) in order to 
obtain additional information which might help in 
corroborating claimed stressors.  The veteran's response in 
1992 would suggest that more detailed information would be 
necessary to conduct a meaningful search.  In addition, the 
inquiry would appear to be a necessary element in the duty to 
assist in view of the regulatory equivalent of the manual 
provisions.  

The RO in the statement of the case and supplemental 
statement of the case advised the veteran, in essence, that 
the record did not contain evidence corroborating the 
noncombat related stressors and referred to applicable legal 
precedent.  The basic elements to establish service 
connection for PTSD are set forth under 38 C.F.R. 
§ 3.304(f)(1998).  The current standard for adjudication of 
claims such as the veteran's on the merits requires that 
consideration be given to developing corroborating evidence 
and a discussion of the application of the-benefit-of-the-
doubt rule.  See for example the discussion in Patton, 12 
Vet. App. at 280-82 and in Cohen, 10 Vet. App. 142-43.  The 
veteran is entitled to have his claim adjudicated under the 
adjudicative provisions whichever are more favorable to him.  
See Cohen, 10 Vet. App. at 139-41; Karnas v. Derwinski, 1 
Vet. App. 301 (1991). 

In view of the recent legal precedent in Stegall as applied 
to the facts of this appeal, the case is again remanded for 
the following action:

1.  The RO should again ask the veteran 
to identify all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for PTSD since 
service.  

After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response to the above 
inquiry, the RO should obtain all 
outstanding VA treatment records.

2.  The veteran should once again be 
asked to provide a comprehensive 
statement containing as much detail as 
possible regarding the stressors to which 
he alleges he was exposed in service.  
The veteran should be asked to provide to 
the best of his ability any additional 
information including, but not limited 
to, instances of any combat exposure; 
detailed descriptions of stressful 
events, including all dates, places, and 
identifying information concerning any 
other individuals involved in the 
stressful events, including their names, 
ranks, and units of assignment, the 
veteran's unit of assignment at the time 
of each incident, and any other 
identifying detail.  The veteran is 
hereby advised that this information 
might be needed to search for verifying 
information.  He should be asked to 
recall anyone else 
who witnessed the claimed incidents and 
whether the incident recalled might have 
been reported to military authorities.  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, including forwarding the 
pertinent information along with the 
personnel records to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197, to attempt to confirm any of the 
stressors claimed by the veteran.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
to the extent possible in accordance with 
the holding in Stegall v. West.

5.  Following the above, the RO should 
make a determination as to whether there 
is credible supporting evidence that the 
claimed stressor(s) actually occurred.  
In reaching this determination, the RO 
should address any credibility questions 
raised by the record. 

6.  Then, the RO should readjudicate the 
claim of service connection for PTSD in 
accordance with the adjudication guidance 
as applicable in Patton v. West and Cohen 
v. Brown.   

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  The applicable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

